ORDER

PER CURIAM
Jeffrey Weinhaus (“Appellant”) appeals from a jury verdict finding him guilty of: possession of morphine and marijuana, in violation of Section 195.202, RSMo (2011); assault of a law enforcement officer in the first degree, in violation of Section 565.081; and armed criminal action, under Section 571.015 relative to Appellant’s actions toward Sergeant Henry James Folsom. We have reviewed the briefs of the parties and *917the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).